Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Currently, claims 1-20, 22-25 are pending in the instant application.  Claims 1-2, 4, 7-10, 12, 15  has been amended, claims 8 and 16 are withdrawn, and claim 21 has been canceled.  This action is written in response to applicant’s correspondence submitted 03/09/2022. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is Final.
The rejection of claims 1-7 and 9-15 under 35 USC 101 is withdrawn in view of the amendment to the claims. 
The rejection of claims 9-15 under improper Markush rejection is withdrawn in view of the amendment to the claims, specifically requiring all SEQ ID No 1-209 ncRNAs.


Claim Amendments
Applicant is reminded that in order to comply with 37 CFR 1.121 all changes to the claims must have the proper markings and proper status identifiers. Claims 1, 9 and 16 comprises changes to the claim without the proper markings.

Since the reply filed 03/09/2022 appears to be bona fide and it is clear applicants intent, in the interest of compact prosecution, the pending claims have been examined.  However, for any response to this office action to be fully responsive, applicant is required to include the proper markings to indicate the changes that have been made and the proper status identifiers for the claims.  Applicant is reminded that in order to comply with 37 CFR 1.121 all changes to the claims must have proper markings and proper status identifiers.  

Claims 1-7, 9-15 are under examination with regard to SEQ ID NO 43, 57, 69, 74, 90, 108, 114, 115, 124, 134, 147, 153, 155, 161, 165, and 181.  Claim 7 and 15 are under examination with regard to miRNA and snoRNA. 

Claim Objections
Claim 9 is objected to because of the following informalities:  step (iii) is not grammatically correct and should be corrected.  For example step (iii) could be amended to recite amplifying the reverse transcribed cDNA from step (ii) and hybridizing to a microarray comprising labeled probes SEQ ID NO 1-209.  Appropriate correction is required.

New Grounds of Rejection
Claim Rejections - 35 USC § 112- New Matter Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendment to claim 1 to recite hybridizing and amplifying the reversed transcribed non-naturally occurring cDNAs in (ii) in a microarray comprising labeled probes selected form SEQ ID NO 1-209 and repeating the hybridization and amplification step in (iii) for at least 40 cycles is not supported in the instant disclosure and raises the issue of new matter. The amendment to claim 9 to recite hybridizing and amplifying the reversed transcribe the ncRNAs in (ii) in a microarray comprising labeled probes SEQ I DNO 1-209, repeating hybridization and amplification step in (iii) for at least 40 cycles is not supported in the instant disclosure and raises the issue of new matter. 
	The specification does not disclose a microarray comprising labeled probes selected from SEQ ID NO 1-209 or labeled probes comprising SEQ ID NO 1-209.  The specification recites a microarray comprising probes for whole-genome ncRNAs (see para 16) and detecting the abundance of hybridization production of at least 10 ncRNA from the group consisting of SEQ ID NO 1-209 but does not disclose that the probes on the microarray comprise the sequences of SEQ ID NO 1-209 or comprise labels.  The specification provides support for a miRNA customized array with 56 specific miRNA, however the specification does not provide support for which miRNA are on the array nor provide support for SEQ ID NO 1-209.  While table 1 lists SEQ ID NO 1-209 there is no support in the disclosure that the probes of SEQ ID NO 1-209 are labeled and are placed on a microarray.  The specification discloses TaqMan probes (see para 32) and probes labeled with FAM and TAMARA (see 132) however this does not provide support for the broad genus of labeled probes as labeled probes comprise any number of different labels including radioactive labels, affinity tags, zip codes which the specification does not disclose.  Additionally the specification does not disclose fluorescent labels.  
	The specification does not have support for amplification step of at least 40 cycles.  The specification discloses 40 cycles (see para 121) but does not disclose any additional cycles or provide support for “at least” 40 cycles. While the specification does have support for real-time PCR this does not provide support for at least 40 cycles. 
	The amendment to claims 1 and claim 9 steps (iii) and (iv) therefore introduce new matter and not supported by the instant disclosure. 

Maintained Rejections

Improper Markush

Claims 1-7 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of SEQ ID NO: 1-209 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons the Markush grouping of ncRNA of SEQ ID NO 1-209 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use.
The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature because each member of the ncRNA in SEQ ID NO 1-209 are structurally unique relative to one another.  There is no disclosed common substantial structural feature, each ncRNA comprises a distinct sequence and does not comprise a common sequence as each of the 209 sequences are structurally unique and comprise miRNA or snoRNA and the ncRNA do not share a single structural similarity, as each ncRNA of SEQ ID NO 1-209 represents a distinct ncRNA, comprises either miRNA or snoRNA and comprises a unique sequence that has no substantial common nucleotide sequence.  The only structurally similarity present is that each ncRNA comprises nucleic acid molecules.  The fact that the ncRNA comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated to classifying a subject as having indolent or aggressive prostate cancer.  Accordingly while the different ncRNA are asserted to have the property of being indicative of classifying prostate cancer it is not clear from their very nature or from the prior art that all of them possess this property. The nature of different nucleic acids is that they are differently expressed in different disorders.  Following this analysis, the claims are rejected as containing an improper Markush grouping. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive. The response asserts that both miRNA and snoRNA have a common structure and functional feature.  The response asserts that miRNA are 52.8% conserved and 47.2% are human-specific and references Fang et al.  The response further asserts that miRNA function is to regulate various cellular activities by interacting with mRNA targets through partial sequence complementarity.  The response addresses snoRNAs.  The response asserts that the snoRNA function as guides in RNA dependent RNA modification and regulatory in function.  The response asserts that they are classified by the presence of highly conserved sequences, boxes. 
The common function features of which applicant relies upon is the common function feature of all miRNA and snoRNA does not distinguish members versus non-members of the Markush groups claimed.  For example there is not a functional feature that would allow an ordinary artisan to determine which miRNA or snoRNA  would belong in the Markush grouping versus which would not, as it is argued by applicant any miRNA and snoRNA would belong in the Markush grouping.  Additionally the functional feature is not specific, the claims requires miRNA and snoRNA for distinguishing prostate cancer, there is no common functional feature among the structural similarity of the miRNAs to snoRNA that distinguishes the grouping.  Additionally while miRNA and snoRNA are conserved this does not provide a common structural similarity among the miRNA and snoRNA, there is not similar sequence among the miRNA and snoRNA such that one would be able to distinguish which miRNA would belong to the groupings.
	Applicants point to the board decisions of Ren.  The response asserts that the facts parallel those in Ren and members of miRNA and snoRNA of SEQ ID No 1-209 are structurally and functionally similar among members of each of the group of ncRNAs.  The response further asserts that in example 4, Applicant have developed new assays that are capable of interrogating multiple RNA species in clinical samples based on the structural similarities.  This response has been reviewed but not found persuasive.  While applicants cites ex parte Ren this is not a precedential decision and the facts of the instant case are more like that of ex parte Chettier.  In Ex parte Chettier (Appeal 2016-003639), the board concludes that the allelic sequences in Table 1 do not share any common sequence and therefore do not share a common structure as the sequences do not share any significant sequence.  In ex parte Chettier the sequences varied by allelic difference and the board states that although the sequences, like all DNA sequences are made up of the same four bases they do not share any significant similarity in the order in which those bases are arranged and the structure of the DNA molecules represented by the sequences are different.  The fact patter is similar to the instant claims, the claims recite distinct miRNA and snoRNA in which the sequences are different from each other and for each of the recited miRNA and snoRNA there is no significant similarity.  The probes recites in claims 1 and 9 lack a common structural feature as required for members of a proper Markush group.  Additionally, Ex Parte Ren the board held that the nucleic acid recited in the claims are understood to belong to the same recognized class of ta-siRNA sequences however in the instant case the sequences recited in claim 1 and claim 9 do not belong to a same recognized class of sequences other than ncRNA, which is not represented of all RNA sequences, as addressed in ex parte Chettier.  Additionally the specification on pages 21-22 and para 109-111 describes how to combine two different types of RNA onto a single platform for simultaneous detection and analysis, however this does not demonstrate that each of the 209 probes recited within claim 1 and claim 9 have the same common function.  Ex parte Ren focused on the common use and the board noted that while the individual sequences were different all of the sequences hare the common use of modulating plant genes, which was disclosed in the specification.  Unlike in the instant case, the specification does not disclose that each of the 209 probes that comprise SEQ ID No 1-209 all distinguish the common function of distinguishing prostate cancer.  The specification merely provides the listing of the sequences and how to place probes on the array but unlike ex parte Ren, the specification does not disclose that SEQ ID NO 1-209 are associated with distinguish prostate cancer. The specification does not disclose which sequences, if any are associated with distinguishing prostate cancer, which is the common function disclosed in the instant specification.  The different sequences are differentially expressed in different disorders and have no common structure or use that is clear from their very nature or the prior art and are therefore not a proper Markush group. For these reasons and reasons of record this rejection is maintained. 

Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This rejection was previously presented and has been rewritten to address the amendment to the claims. 
Claim 1 recites a method for distinguishing whether a human subject with prostate cancer has indolent or aggressive  prostate cancer, comprising identifying the human patient as having aggressive prostate cancer by determining relative expression of each ncRNA, wherein the expression profile of one or more of the at least 10 ncRNAs exhibit decreased expression levels in an indolent prostate cancer and the remaining expression level of the ncRNA exhibit increased levels relative to indolent prostate cancer, thereby distinguishing the prostate cancer in the human patient as indolent prostate cancer or aggressive prostate cancer and subject the human identified in (b) as having aggressive prostate cancer to one or more treatments.  The claims requires determining subject identified as having aggressive prostate by determining the relative expression of each ncRNA (b) however step (b) of the claim does not set forth limitations that clearly identify a subject as having aggressive.  Step (b) recites determining expression level by measuring fluorescence of each cycle and the wherein clause characterizes some expression level in which one or more of the at least 10 ncRNA exhibit a decreased expression level in an indolent prostate cancer and the remaining expression level of the ncRNA exhibit increased levels relative to indolent prostate cancer  thereby distinguishing prostate cancer in as indolent or aggressive prostate cancer however there is no clear limitation is which a patient is identified as aggressive or indolent prostate cancer.  For example if a subject had all 9 ncRNA decreased and 1 ncRNA increased would this sample be identified as an indolent prostate cancer or aggressive prostate cancer? There is no indication in the claim as to what is required to be an aggressive prostate cancer, while the claim recites that the remaining expression level of ncRNA exhibit increased levels relative to indolent that does not recite any limitation of which the subject is identified as having aggressive or indolent prostate cancer.   It is unclear how the preamble limits the active steps, what is required in the claimed invention, and the body of the claim does not fully set forth all the limitations recited within the preamble.  The metes and bounds of the claim are indefinite, the ordinary artisan would not be reasonably apprise of the scope of the claims and it would not be readily apparent if one was infringing on the claimed invention.  It is unclear how a patient is identified as indolent or aggressive prostate cancer and what expression levels are required in order to be properly distinguished between indolent or aggressive prostate cancer. 
Claim 9 recites a method for screening a human patient for indolent or aggressive prostate cancer comprising detecting expression level of at least 10 ncRNAs comprising SEQ ID NO 43, 57, 69, 74, 90, 108, 114, 115, 124, 134, 147, 153, 155, 161, 165, and 181, determining the expression level of at least 10 ncRNAs comprising SEQ ID NO 43, 57, 69, 74, 90, 108, 114, 115, 124, 134, 147, 153, 155, 161, 165, and 181, and comparing expression profile of the at least 10 ncRNA from the biological sample with the expression profile of the at least 10 ncRNAs from an indolent prostate cancer reference sample, wherein one or more of the at least 10 ncRNA exhibit decreased expression levels relative to the indolent prostate cancer reference sample while the remaining ncRNA exhibit increased expression levels relative to the indolent prostate cancer reference sample and subject in the human patient identified to have aggressive prostate cancer one or more treatments.  Steps (c) and (d) render the claim indefinite.  Claim (c) requires a step of comparing expression profile to an indolent prostate cancer reference sample and comprises the one or more of the at least 10 ncRNA exhibit decreased expression levels relative to indolent prostate cancer reference sample while the remaining ncRNA exhibit increased expression level relative to the indolent prostate cancer reference sample.  Step (c) does not require identifying any subjects with aggressive prostate cancer and the claim does not require that any of the 10 ncRNA exhibit an increased expression level but only that one or more have a decreased expression relative to indolent prostate cancer.  It is unclear from the claim that an increased or decreased expression of any of the 10ncRNA would be an indolent or aggressive prostate cancer.  Step (d) requires subjecting the human patient identified to have aggressive prostate cancer  one or more treatments however there is no antecedent basis for “the human patient identified to have aggressive prostate cancer” because none of the claims identify or classify a human patient as having aggressive prostate cancer.  It is unclear how the preamble limits the active steps, what is required in the claimed invention, and the body of the claim does not fully set forth all the limitations recited within the preamble.  The metes and bounds of the claim are indefinite, the ordinary artisan would not be reasonably apprise of the scope of the claims and it would not be readily apparent if one was infringing on the claimed invention. 
Response to Arguments
The response traverses the rejection on pages 15-16 of the remarks mailed 03/09/2022.  The response asserts that the amendment to the claims includes concrete steps for characterizing patients.  This response has been reviewed but not found persuasive.  The amendment to the claims does not include concrete steps for characterizing patients as addressed in the rejection above.  

Claim Rejections - 35 USC § 112- Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  This rejection was previously presented and has been rewritten to address the amendment to the claims. 


	Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

 “Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

	Nature of the invention and breadth of the claims
	The claimed methods are drawn to classifying a human patient as having indolent or aggressive prostate cancer and screening a human patient for indolent or aggressive prostate cancer and comprise analysis of expression levels of SEQ ID NO 43, 57, 69, 74, 90, 108, 114, 115, 124, 134, 147, 153, 155, 161, 165, and 181 by amplification and hybridization to a microarray comprising SEQ ID NO 1-209 (claim 9) or a microarray comprising probes selected from SEQ ID NO 1-209, identifying subject as having indolent or aggressive prostate cancer and determining whether the subject identified as having aggressive prostate cancer based on expression levels and subjecting subject identified as having aggressive prostate cancer to treatment comprising surgery, radiation or chemotherapy. 
	 
	The claims thus require knowledge of reliable and robust association between the presence of indolent or aggressive prostate cancer by expression of SEQ ID NO 43, 57, 69, 74, 90, 108, 114, 115, 124, 134, 147, 153, 155, 161, 165, and 181 and determining human patient as having aggressive prostate and subjecting the human subject to the claimed treatments. 
Direction provided by the specification and working example
	The instant specification provides an example wherein core needle prostate samples from human subjects were analyzed to detect and analyze two different types of RNA (see para 110, example 4).   The specification teaches analysis of miRNA on a customized open array (See example 6).  The specification does not teach analysis of hybridization using a microarray with probes of SEQ ID NO 1-209.  The specification teaches hybridization using a specific microarray with 56 miRNA probes (see example 6) and a mix of miRNA and snoRNA using a 384 well microarray (see example 7).  However the microarray disclosed in the instant specification does not comprise SEQ ID NO 1-209 ncprobes as recited in claim 1 or 9. Additionally while example 7 provides an assay that comprises an array with a mixture of different miRNA and snoRNA probes along with ncRNA sequences (see example 8), the working example provides no expression levels or values associated with any miRNA or snoRNA nor does the working example provide any data such that one of skill in the art would be able to readily determine that an increased or decreased in any of the claimed ncRNAs, specifically, SEQ ID NO 43, 57, 69, 74, 90, 108, 114, 115, 124, 134, 147, 153, 155, 161, 165, and 181 would readily identify a subject as having indolent or aggressive prostate cancer.  There is no expression analysis of the elected SEQ ID NO 43, 57, 69, 74, 90, 108, 114, 115, 124, 134, 147, 153, 155, 161, 165, and 181 in subjects with indolent or aggressive prostate cancer such that one would readily identify subjects as having indolent or aggressive prostate cancer. Additionally the specification provides no guidance on determining expression levels compared to indolent expression levels  such that the score is predictive of indolent or aggressive prostate cancer.
	Relevant to the breadth of the claims, there is no analysis of identifying aggressive prostate cancer by analysis of the elected 10ncRNA expression level followed by treating aggressive prostate cancer patients.  There is no analysis of hybridizing a sample to a microarray that comprises any one of SEQ ID NO 1-209.  There is no analysis of identifying aggressive prostate cancer for the elected ncRNA, SEQ ID NO 43, 57, 69, 74, 90, 108, 114, 115, 124, 134, 147, 153, 155, 161, 165, and 181 by expression levels.  The specification teaches only the sequence of the 209 ncRNA sequences and that a microarray of a combination of both miRNA and snoRNA was performed however this assay provides no data analysis such that the elected SEQ ID NO 43, 57, 69, 74, 90, 108, 114, 115, 124, 134, 147, 153, 155, 161, 165, and 181 is predictive of determining indolent or aggressive prostate cancer by expression levels.  
State of the art, level of skill in the art, and level of unpredictability
While the state of the art and level of skill in the art with regard to identification of expression levels in human samples is high, the unpredictability in associating any expression with a specific phenotype, as is encompassed by the claims, is even higher.  The unpredictability is demonstrated by the related art and the instant specification.
Because the claims broadly encompass determining relative amount of expression, with no standard or references with regard to what would be considered, for example, normal abundance, it is relevant to point out that the prior art of Cheung et al (2003) teaches that there is natural variation in gene expression among different individuals.  The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (p.422, last paragraph; Fig 1).  The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).  It is thus unpredictable as to what ‘expression profile’ is required to establish that any expression is a marker of the presence of cancer or prognosis of cancer.
The specification provides no statistical analysis of the distribution of indolent versus aggressive prostate cancer with regard to detection of expression of SEQ ID NO 43, 57, 69, 74, 90, 108, 114, 115, 124, 134, 147, 153, 155, 161, 165, and 181.  Michiels et al. teach that molecular signatures developed based on differential expression data strongly depend on the selection of patients in the training sets, and advocate the use of validation by repeated random sampling (Michiels et al. Lancet, 2005; 365:488-492).  Michiels et al. further teach that studies with larger sample sizes are needed before expression profiling can be used in the clinic.  The prior art of Shalon et al (2001) teaches that preferably 20-50 different test individuals are assayed to obtain meaningful data showing a significant change in gene expression levels, and changes of gene expression of at least 2 fold and up to 100 fold or more are desirable for the comparison of gene expression levels between a case and control population (p.10 ¶156, ¶158).  It is relevant to point out that the instant specification provides no analysis of the amount of expression level changes of the elected ncRNA, SEQ ID NO 43, 57, 69, 74, 90, 108, 114, 115, 124, 134, 147, 153, 155, 161, 165, and 181.
Slonin teaches that a common problem when developing classification schemes based on differential expression data is ‘overfitting’ the data  (Slonin, Nature Genetics Supplement, Vol. 32, December 2002, pages 502-508) .  As a consequence, when using differential expression data to develop classification schemes, classification of the training samples may well be perfect but subsequent attempts to classify new test data fail miserably.  Here there has been no attempt to validate the classification scheme based on the disclosed gene set, and so it remains highly unpredictable as to whether or not classification based on relative expression of this gene set would be successful.  Baker also cautions that in the development of classifiers a major problem is 'overfitting' meaning that if one investigates enough classification rules, then by chance one of them is likely to perform well, and that data from samples used to develop classifiers should be split to create samples for validations (p.512, right col., lns.1-8), and that larger sample sizes should be used (p.513, left col., lns.17-31) (Baker.  Journal of the National Cancer Institute, Vol. 95, No. 7, April 2, 2003).

	Quantity of experimentation required
	A large and prohibitive amount of experimentation would be required to make and use the claimed invention.  Given that the claims generically encompass any subject organisms, any initial treatment to determine further need of treatment, and any increase or decrease of any expression level, one would have to perform large case: control studies, and validation of any results, to determine which of the elected ncRNA in any subject organisms occur and may be reliably and robustly associated with identifying subject as having indolent or aggressive prostate cancer and further in need of treatment. 
Conclusion
	Taking into consideration the factors outlined above, including the nature of the invention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, and the particular guidance in the specification including the examples, it is the conclusion that an undue amount of experimentation would be required to make and use the invention as claimed.
Response to Arguments
The response traverses the rejection on pages 16-20 of the remarks mailed 03/09/2022. The response asserts the claims have been amended and the relative expression of each ncRNA is calculated, however the amendment to the claims does not overcome the rejection of record.  The amendment to the claim and the guidance in the specification does not teach a skilled artisan how to use the claimed invention.  Specifically the claims require screening or distinguishing a human subject by detecting 10 ncRNA and determining expression and comparing expression to indolent prostate cancer followed by subjecting the patient identified as aggressive prostate cancer to treatment, however neither the claims or the specification provide guidance on how to identify a human subject as having aggressive prostate cancer by expression analysis of the elected 10ncRNAs.  There is no guidance as to which 10ncRNA are increased or decreased and which of the elected 10ncRNA will be indicative of aggressive or indolent prostate cancer.  
The response asserts that the specification teaches hybridization against a full genome array using probes for 5607 small ncRNAs  to identify a cohort of 209ncRNA differentially regulated in indolent and aggressive prostate cancer.  The response asserts that of the 2090, 56ncRNA are proof of principle with the assay and probe design in example 4 and example 7 shows the assay successfully detecting each of the six individual miRNA and snoRNA.  This response has been reviewed but not found persuasive.  The specification does not disclose ncRNA increased or decreased such that ncRNA readily identify a sample as aggressive or indolent prostate cancer.  While the specification asserts these ncRNA can be used to determine indolent or aggressive prostate cancer and generally discuss increase or decrease there is no guidance as to which ncRNA will be increased or decreased in indolent or aggressive prostate cancer such that the skilled artisan would be able to classify a sample as indolent or aggressive prostate cancer.  The response asserts that a skilled artisan would be able to readily carry out an assay for both miRNA and snoRNA simultaneously.  It is noted the claims are not directed to general methods of assaying miRNA and snoRNA simultaneously.  The claims require the knowledge of the elected ncRNA association with aggressive and indolent prostate cancer and the specification does not provide sufficient guidance how to screen or identify aggressive versus indolent prostate cancer by expression of the elected 10 ncRNA.  
The response asserts that the applicants have developed in vitro assay that are capable of interrogating multiple RNA species of both miRNA and snoRNA that are coordinately expressed from clinical samples to determined whether a patient has indolent or aggressive prostate cancer.  The response asserts that the assay does not depend on increased or decreased expression of one species of RNA but a combinatorial expression of groups of miRNA and snoRNA.  This response has been reviewed but not found persuasive.  The claims do not require a combinatorial expression of miRNA and snoRNA to determine indolent or aggressive prostate cancer.  The claims require identifying or screening by comparing one or more expression level of the elected ncRNA and determining an increase or decrease to further identify or screen for aggressive or indolent cancer.  Further the claims require properly classifying based on ncRNA expression to treat an aggressive prostate cancer.  The specification does not provide guidance on the expression levels of the elected ncRNA that will predictably determined aggressive prostate cancer.  For these reasons and reasons of record the rejection is maintained. 

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAE L BAUSCH/Primary Examiner, Art Unit 1634